       Case 4:20-cv-02394-MCC Document 44 Filed 07/27/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN BRAMBLE,                            :       CIV NO. 4:20-CV-2394
                                         :
            Plaintiff,                   :
                                         :
v.                                       :       (Magistrate Judge Carlson)
                                         :
JOHN WETZEL, et al.,                     :
                                         :
            Defendants.                  :


                                   ORDER

      AND NOW, this 27th day of July 2021, in accordance with the accompanying

Memorandum Opinion, IT IS ORDERED that the plaintiff’s motion for preliminary

injunction, (Doc. 9), is DENIED.



                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge
